DETAILED CORRESPONDENCE

	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent No. 6,367,409 (BROOM) in view of in view of United States Patent No. 5,133,278 (ANDERES), United States Patent Application Publication No. 2014/0144332 (SVABEK). 
Claim 1 is directed to a method of coating pet food product with supplemental powders, said method including the steps of: placing supplemental powder in a container; placing pet food product in a basket assembly; positioning said basket assembly into said container; positioning a lid on said container to close said container; shaking said container to coat said pet food product with said supplemental powder; removing said lid and said basket assembly from said container and removing said pet food product from said basket assembly; wherein the step of placing supplemental powder in said container further comprises said container including: a bottom wall: a perimeter wall being attached to and extend upward from said bottom wall, and atop edge with respect to said bottom walk: and wherein the step of placing supplemental powder in said container farther comprises said top edge having a slot extending therein and through an interior and exterior surface of said perimeter wall.
BROOM teaches a coating apparatus.  The apparatus is as follows:

    PNG
    media_image1.png
    319
    785
    media_image1.png
    Greyscale

 


    PNG
    media_image2.png
    588
    830
    media_image2.png
    Greyscale



 Once the coating apparatus 10 with the coating material (i.e. a supplemental powder)in the coating material compartment 16 and the material to be coated in the coating compartment 18 (i.e., BROOM teaches placing supplemental powder in a container and placing pet food product in a basket assembly), the user grasps the coating apparatus between the exterior grasping land 124 of the lower container 100 and the upper cover 200 for inverting and shaking the coating apparatus 10 to cause the coating material to pass from the coating material compartment 16 into the coating compartment 18 and engaging the food item (i.e., BROOM teaches positioning the basket assembly into the container; positioning a lid on the container to close the container, shaking the container to coat the pet food product with the supplemental powder). After the food item has been sufficiently coated with powder, 
BROOM does not specifically teach the use of pet food.  However, it would have been obvious to one skilled in the art that a variety foods could be fed to pets (i.e., breaded chicken to dogs). 
BROOM teaches a bottom wall 121 and an upper wall 125 (see fig. 5) attached to and extending upward from the bottom wall and a top edge 126 (see fig. 5). 
BROOM does not teach the dimension or specify the shape of the walls.  However, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.  See in re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955) (Claims directed to a lumber package "of appreciable size and weight requiring handling by a lift truck" where held unpatentable over prior art lumber packages which could be lifted by hand because limitations relating to the size of the package were not sufficient to patentably distinguish over the prior art.); In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976) ("mere scaling up of a prior art process capable of being scaled up, if such were the case, would not establish patentability in a claim to an old process so scaled." 531 F.2d at 1053, 189 USPQ at 148.). 
In Gardnerv.TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the 
Moreover, the configuration of the container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.  There is no indication that the shape or size is significant.  In reDailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.).
BROOM is silent as to a mesh basket and handle.
However, SVABEK teaches a wire basket with an ergonomic handle [0024] on the upper portion of the basket (i.e., rim of basket). 
Figure 9 shows the following:

    PNG
    media_image3.png
    553
    613
    media_image3.png
    Greyscale


 SVABEK teaches that an ergonomic handle is more comfortable for the operator [0002]. 

BROOM and SVABEK do not teach placing pet food product in a basket assembly, the basket assembly including a rim and a handle being attached to and extending outwardly away from the rim, the handle having a size to matingly engage the slot in the container such that the handle extends outwardly from the container, a mesh receiver being coextensive with and extending downwardly from the rim, the mesh receiver having apertures therein to allow the supplemental powder to move through the mesh receiver while inhibiting the pet food product from moving through the mesh receiver; 
ANDERES teaches a breading apparatus that has a handle and slot for accommodating the handle. Figure 3 is as follows: 


    PNG
    media_image4.png
    535
    628
    media_image4.png
    Greyscale
 
Figure 3 shows an upper bin 2 has a first handle 86 projecting outwardly from its side wall 42 approximately at its midpoint 88 and spaced apart inwardly thereof and upwardly from its free edge 62 about an inch, and a second handle 90 projecting outwardly from its opposite side wall 44 approximately at its mid-point 92 and spaced apart inwardly thereof and upwardly from its free edge 64 about an inch (col. 4, lines 30-38).  This allows the user to grasp after the food items in the upper bin 2 have been breaded and the bins 2 and 4 lifted away from the grid 6 (col. 4, lines 10-20). 
Thus, it would have been obvious to one skilled in the art to add a handle with a slot extending therein and through an interior and exterior surface of the perimeter wall to be able to grasp and remove food items, as taught by ANDERES. 



Claim 4 recites that the step of placing supplemental powder in said container further comprises said bottom wall having a diameter between 2.06 and 3.50 inches.

Claim 5 recites that the step of placing supplemental powder in a container further comprises said perimeter wall increasing in diameter between said bottom wall and said top edge.

Claim 6 recites that the step of placing supplemental powder in a container farther comprises said top edge having diameter between 2.50 and 5.00 inches.

Claim 7 recites a step of placing supplemental powder in a container further comprises said slot having a depth between .25 and .36 inches.

Claim 8 recites that the step of placing supplemental powder in a container further comprises said slot having a width between 0.25 and 0.75 inches along said top edge.
As to claims 4-8, BROOM teaches a bottom wall 121 and an upper wall 125 (see fig. 5) attached to and extending upward from the bottom wall and a top edge 126 (see fig. 5). 
BROOM does not teach the dimension or specify the shape of the walls.  However, where the only difference between the prior art and the claims was a recitation of relative dimensions of the n re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955) (Claims directed to a lumber package "of appreciable size and weight requiring handling by a lift truck" where held unpatentable over prior art lumber packages which could be lifted by hand because limitations relating to the size of the package were not sufficient to patentably distinguish over the prior art.); In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976) ("mere scaling up of a prior art process capable of being scaled up, if such were the case, would not establish patentability in a claim to an old process so scaled." 531 F.2d at 1053, 189 USPQ at 148.). 
In Gardnerv.TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.


Claim 9 recites that the step of placing pet food product in a basket assembly further comprises a basket assembly including: a rim; and a mesh receiver being coextensive with and extending downwardly from said nm.

Claim 10 recites that the step of placing pet food product in a basket assembly further comprises a basket assembly  and a mesh receiver being coextensive with and extending downwardly from said rim.


However, SVABEK teaches a wire basket with an ergonomic handle [0024] on the upper portion of the basket (i.e., rim of basket). 
Figure 9 shows the following:

    PNG
    media_image3.png
    553
    613
    media_image3.png
    Greyscale


 SVABEK teaches that an ergonomic handle is more comfortable for the operator [0002]. 
Thus, it would have been obvious to modify BROOM with SVABKE to provide an ergonomic handle as it provides more comfort for the operator.  

Claim 11 recites the step of placing pet food product in a basket assembly further comprises a rim having a handle being attached to and extending outwardly away from said rim.
Claim 12 recites the step of placing pet food product in a basket assembly further comprises said handle having a size to engage said slot in said container such that said handle extends outwardly from said container.

Claim 14 recites that the step of positioning said basket assembly in said container further comprises said basket assembly being spaced for said bottorn wall when said handle is engaging with said slot.

	As to claims 11-14, BROOM teaches a bottom wall 121 and an upper wall 125 (see fig. 5) attached to and extending upward from the bottom wall and a top edge 126 (see fig. 5). 
BROOM does not teach the dimension or specify the shape of the walls.  However, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.  See in re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955) (Claims directed to a lumber package "of appreciable size and weight requiring handling by a lift truck" where held unpatentable over prior art lumber packages which could be lifted by hand because limitations relating to the size of the package were not sufficient to patentably distinguish over the prior art.); In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976) ("mere scaling up of a prior art process capable of being scaled up, if such were the case, would not establish patentability in a claim to an old process so scaled." 531 F.2d at 1053, 189 USPQ at 148.). 
In Gardnerv.TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the 
Moreover, the configuration of the container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.  There is no indication that the shape or size is significant.  In reDailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.).
BROOM is silent as to a mesh basket and handle.
However, SVABEK teaches a wire basket with an ergonomic handle [0024] on the upper portion of the basket (i.e., rim of basket). 
Figure 9 shows the following:

    PNG
    media_image3.png
    553
    613
    media_image3.png
    Greyscale


 SVABEK teaches that an ergonomic handle is more comfortable for the operator [0002]. 

BROOM and SVABEK do not teach placing pet food product in a basket assembly, the basket assembly including a rim and a handle being attached to and extending outwardly away from the rim, the handle having a size to matingly engage the slot in the container such that the handle extends outwardly from the container, a mesh receiver being coextensive with and extending downwardly from the rim, the mesh receiver having apertures therein to allow the supplemental powder to move through the mesh receiver while inhibiting the pet food product from moving through the mesh receiver; 
ANDERES teaches a breading apparatus that has a handle and slot for accommodating the handle. Figure 3 is as follows: 


    PNG
    media_image4.png
    535
    628
    media_image4.png
    Greyscale
 
Figure 3 shows an upper bin 2 has a first handle 86 projecting outwardly from its side wall 42 approximately at its midpoint 88 and spaced apart inwardly thereof and upwardly from its free edge 62 about an inch, and a second handle 90 projecting outwardly from its opposite side wall 44 approximately at its mid-point 92 and spaced apart inwardly thereof and upwardly from its free edge 64 about an inch (col. 4, lines 30-38).  This allows the user to grasp after the food items in the upper bin 2 have been breaded and the bins 2 and 4 lifted away from the grid 6 (col. 4, lines 10-20). 
Thus, it would have been obvious to one skilled in the art to add a handle with a slot extending therein and through an interior and exterior surface of the perimeter wall to be able to grasp and remove food items, as taught by ANDERES. 


Claim 15 recites a method of coating pet food product with supplemental powders, as claimed is not taught.  In particular, the combination of steps is not taught:  
placing supplemental powder in a container, the container having a bottom wall and a perimeter wall being attached to and extending upward from the bottom wall, the bottom wall having a diameter between 2.00 and 3.50 inches, the perimeter wall having a top edge with respect to the bottom wall, the top edge having a slot extending therein and through an interior and exterior surface of the perimeter wall, the perimeter wall increasing in diameter between the bottom wall and the top edge, the top edge having diameter between 2.50 and 5.00 inches, the slot having a depth between .25 and .50 inches, the slot having a width between 0.25 and 0.75 inches along the top edge; 
placing pet food product in a basket assembly, the basket assembly including a rim and a handle being attached to and extending outwardly away from the rim, the handle having a size to matingly engage the slot in the container such that the handle extends outwardly from the container, a mesh receiver being coextensive with and extending downwardly from the rim, the mesh receiver having apertures therein to allow the supplemental powder to move through the mesh receiver while inhibiting the pet food product from moving through the mesh receiver; 
positioning the basket assembly into the container, wherein the basket assembly is spaced from the bottom wall when the handle is engaged with the slot; 
positioning a lid on the container to close the container; shaking the container to coat the pet food product with the supplemental powder; and 

BROOM teaches a coating apparatus.  The apparatus is as follows:

    PNG
    media_image1.png
    319
    785
    media_image1.png
    Greyscale

 


    PNG
    media_image2.png
    588
    830
    media_image2.png
    Greyscale



 Once the coating apparatus 10 with the coating material (i.e. a supplemental powder)in the coating material compartment 16 and the material to be coated in the coating compartment 18 (i.e., BROOM teaches placing supplemental powder in a container and placing pet food product in a basket assembly), the user grasps the coating apparatus between the exterior grasping land 124 of the lower container 100 and the upper cover 200 for inverting and shaking the coating apparatus 10 to cause the coating material to pass from the coating material compartment 16 into the coating compartment 18 
BROOM does not specifically teach the use of pet food.  However, it would have been obvious to one skilled in the art that a variety foods could be fed to pets (i.e., breaded chicken to dogs). 
BROOM teaches a bottom wall 121 and an upper wall 125 (see fig. 5) attached to and extending upward from the bottom wall and a top edge 126 (see fig. 5). 
BROOM does not teach the dimension or specify the shape of the walls.  However, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.  See in re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955) (Claims directed to a lumber package "of appreciable size and weight requiring handling by a lift truck" where held unpatentable over prior art lumber packages which could be lifted by hand because limitations relating to the size of the package were not sufficient to patentably distinguish over the prior art.); In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976) ("mere scaling up of a prior art process capable of being scaled up, if such were the case, would not establish patentability in a claim to an old process so scaled." 531 F.2d at 1053, 189 USPQ at 148.). 
Gardnerv.TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.
Moreover, the configuration of the container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.  There is no indication that the shape or size is significant.  In reDailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.).
BROOM is silent as to a mesh basket and handle.
However, SVABEK teaches a wire basket with an ergonomic handle [0024] on the upper portion of the basket (i.e., rim of basket). 
Figure 9 shows the following:

    PNG
    media_image3.png
    553
    613
    media_image3.png
    Greyscale


 SVABEK teaches that an ergonomic handle is more comfortable for the operator [0002]. 
Thus, it would have been obvious to modify BROOM with SVABKE to provide an ergonomic handle as it provides more comfort for the operator.  
BROOM and SVABEK do not teach placing pet food product in a basket assembly, the basket assembly including a rim and a handle being attached to and extending outwardly away from the rim, the handle having a size to matingly engage the slot in the container such that the handle extends outwardly from the container, a mesh receiver being coextensive with and extending downwardly from the rim, the mesh receiver having apertures therein to allow the supplemental powder to move through the mesh receiver while inhibiting the pet food product from moving through the mesh receiver; 
ANDERES teaches a breading apparatus that has a handle and slot for accommodating the handle. Figure 3 is as follows: 


    PNG
    media_image4.png
    535
    628
    media_image4.png
    Greyscale
 
Figure 3 shows an upper bin 2 has a first handle 86 projecting outwardly from its side wall 42 approximately at its midpoint 88 and spaced apart inwardly thereof and upwardly from its free edge 62 about an inch, and a second handle 90 projecting outwardly from its opposite side wall 44 approximately at its mid-point 92 and spaced apart inwardly thereof and upwardly from its free edge 64 about an inch (col. 4, lines 30-38).  This allows the user to grasp after the food items in the upper bin 2 have been breaded and the bins 2 and 4 lifted away from the grid 6 (col. 4, lines 10-20). 
Thus, it would have been obvious to one skilled in the art to add a handle with a slot extending therein and through an interior and exterior surface of the perimeter wall to be able to grasp and remove food items, as taught by ANDERES. 
. 
Response to Arguments
Applicant's arguments filed 9/21/2021 have been fully considered but they are not persuasive.
The applicant argues that the rejection incorrectly interprets the handles of Anderes extending through a slot. Anderes provides for separate bins positioned adjacent to each other with a grid between. Each of the bins has its own handles and there are separate handles for the grid. All of the handles extend from an edge or sidewall of the bin or grid. Anderes has no teaching of a slot and there is no structure which is actually positioned within another structure such that a slot for a handle would be needed. Therefore, combination and modification to meet the claim limitations would not be obvious in view of the collective teaching of the cited references and claim 1 should be allowed.
However, Figure 3 shows of Anderes shows that it would have been obvious for one skilled in the art to modify the apparatus so that a handle extends out. It is necessary to control the apparatus. 
    PNG
    media_image4.png
    535
    628
    media_image4.png
    Greyscale

Moreover, SVABEK teaches that an ergonomic handle is more comfortable for the operator [0002].   See figure 9 of SVABEK:


    PNG
    media_image3.png
    553
    613
    media_image3.png
    Greyscale

Thus, it would have been obvious to provide a slot and structure which is actually positioned within another structure such that a slot for a handle would be needed.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP A DUBOIS whose telephone number is (571)272-6107.  The examiner can normally be reached on M-F, 9:30-6:00p.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 571-272-1515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/PHILIP A DUBOIS/Examiner, Art Unit 1791                                                                                                                                                                                                        
/DONALD R SPAMER/Primary Examiner, Art Unit 1799